

116 HR 8404 IH: Public Housing Solar Equity Act of 2020
U.S. House of Representatives
2020-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8404IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2020Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require sales and leases of assets of public housing projects in connection with solar energy projects to financially benefit the residents of such public housing project and the budget of the public housing agency that owns such public housing project, and for other purposes.1.Short titleThis Act may be cited as the Public Housing Solar Equity Act of 2020.2.Public housing agency sales or leases of PHA assets in connection with solar energy projects(a)In generalSection 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) is amended by adding at the end the following:(p)Sale or lease of assetsIf a public housing agency sells or leases any asset (including roof space or parking) of a public housing project owned by such public housing agency in connection with a solar energy project, such public housing agency shall—(1)ensure that such sale or lease financially benefits, as determined by a cost-benefit analysis that is conducted using generally accepted accounting standards and is made publicly available—(A)the residents of such public housing project; and(B)the budget of the public housing agency;(2)if the buyer or lessee of such asset intends to derive a product or services from such asset, require the buyer or lessee of such asset to first offer such product or service derived from such asset to the residents of the public housing project, and provide the product or services to those residents who accept the offer before offering the product or service to non-residents;(3)make available publicly, not later than 30 days before such sale or lease, information sufficient to demonstrate compliance with paragraphs (1) and (2) of this subsection; and(4)not later than 1 year after the sale or lease, submit to the Secretary a report that describes how the sale or lease complies with this subsection..(b)PHA annual planSection 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended—(1)by redesignating paragraph (19) as paragraph (20); and(2)by inserting after paragraph (18) the following:(19)Sale or lease of assetsWith regard to any assets of any public housing project owned by the public housing agency that the public housing agency intends to sell or lease in connection with a solar energy project in the upcoming year—(A)a description of the asset;(B)a description of the proposed terms of the sale or lease, if possible; and(C)a description of how the lease or sale will comply with section 9(p), including how such sale or lease financially benefits, as determined by a cost-benefit analysis that is conducted using generally accepted accounting standards, the residents of the public housing project and the budget of the public housing agency..(c)Rule of constructionThis section and the amendments made by this section may not be construed to authorize or encourage the sale or lease of any public housing asset.